Citation Nr: 1537374	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for status post abdominoplasty due to cesarean sections with residual scars.
 
2.  Entitlement to service connection for left ankle and Achilles tendon condition.

3.  Entitlement to service connection for bacterial vaginosis and vaginitis, to include hysterectomy, to include as secondary to service-connected uterine fibroids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

These matters are now appropriately before the Roanoke, Virginia RO.

The Veteran testified before the undersigned Veterans Law Judge in November 2011 and March 2015 at Central Office hearings in Washington, D.C.  Transcripts of these proceedings have been associated with the claims folder.

These issues were previously remanded by the Board in June 2012 for further evidentiary development.

With regard to the Veteran's claim for entitlement to service connection for status post abdominoplasty due to cesarean sections with residual scars, the Board previously granted service connection for such residual scars in June 2012.  The Board did this in order to expedite the grant of service connection for the scars portion of the claim, as further development was needed in order to evaluate other possible residuals of the Veteran's abdominoplasty due to cesarean sections.

Because the current appeal was processed as part of the Virtual VA and VBMS systems, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, status post abdominoplasty due to cesarean sections is causally or etiologically related to her active duty service.

2.  Resolving doubt in favor of the Veteran, a left ankle and Achilles tendon condition is causally or etiologically related to her active duty service.

3.  Resolving doubt in favor of the Veteran, bacterial vaginosis and vaginitis, to include hysterectomy are causally or etiologically related to her active duty service.


CONCLUSIONS OF LAW

1.  Service connection for status post abdominoplasty due to cesarean sections is warranted.  See 38 U.S.C.A. § 1110, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Service connection for a left ankle and Achilles tendon condition is warranted.  See 38 U.S.C.A. § 1110, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  Service connection for bacterial vaginosis and vaginitis, to include hysterectomy.is warranted.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Status Post-Abdominoplasty

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service treatment records indicate that the Veteran did undergo cesarean sections during active duty service.  In February 1991, the Veteran underwent a repeat cesarean section.  In April 1995, the Veteran was noted as undergoing a cesarean section 6 weeks ago.  In a November 1995 service treatment record, the Veteran complained of abdominal pain.  It was noted that she had sutures to the abdomen, unhealed.  She was noted as having an approximately 10 centimeter vertical scar to the abdomen.  In April 2003, the Veteran requested referral for plastic surgery for a tummy tuck.  She stated that she has had extra weight in lower abdomen since her cesarean section 12 years ago.  It was noted that the referral would be placed.  In May 2005, the Veteran underwent an abdominoplasty. 

The Veteran underwent a VA examination in December 2008.  It was noted that she had a scar from her abdominoplasty.  The Veteran reported that she had the surgery to revise her previous cesarean section scars, as well as to perform abdominoplasty. Upon examination, the Veteran was noted as having scars on the abdomen from her abdominoplastic surgery.  There is a horizontal scar that measures 47 by 0.5 centimeters and a vertical scar that measures 2 by 0.5 centimeters.  The Veteran was diagnosed as status post abdominoplasty with scars.  It was noted that, subjectively, the Veteran had an abdominoplasty, and objectively, she has residual scars. 

As noted, pursuant to the Board June 2012 decision, service connection was granted for the residual scars and the issue of status post abdominoplasty was remanded in order to determine if the Veteran suffered from additional residuals.

At a March 2014 VA examination, the examiner determined that it was less likely than not that the Veteran had any residual symptoms other than scars that were caused by or aggravated by her in-service cesarean sections and abdominoplasty.  The examiner's rationale was as follows:

Upon examination, aside from the existing scars, there were no residual pain, discomfort, distortion of the abdomen that was as a result of the surgery.  Thereby, unable to establish with 50% or greater probability that the residual symptoms were caused by or aggravated by the c sections and abdominoplasty.

While the Board notes that the medical evidence of record appears to show that the Veteran does not have any current residual symptoms of the abdominoplasty, other than scars, it finds that service connection is still warranted for status post abdominoplasty due to cesarean sections.  The evidence is clear that the Veteran underwent 2 cesarean sections and an abdominoplasty while she was on active duty service.  Additionally, this was verified at the December 2008 VA and March 2014 VA examinations.

Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's status post abdominoplasty due to cesarean sections.  While the Veteran may not currently have symptoms that warrant a compensable rating, the Board finds that service connection is still appropriate.

Left Ankle/Achilles Tendon Condition

Here the Veteran has a current diagnosis of left Achilles tendonitis with limited left ankle motion, as noted at the Veteran's March 2014 VA examination.  Additionally, service treatment records document August 2007 treatment for left Achilles tendonitis.  In addition, the Veteran has consistently alleged that she began experiencing relevant symptoms while in service.  As a result, Shedden elements (1) and (2) are satisfied.

With respect to the "nexus" requirement, the March 2014 VA examiner opined that it was less likely than not that the Veteran's current left ankle and Achilles condition was related to service.  The examiner noted the August 2007 in-service treatment, but relied on the lack of other documentations of treatment and the Veteran's separation examination, which did not document a left ankle or Achilles condition.  

While the Board recognizes the March 2014 examiner's opinion, the Board notes the Veteran's consistent statements with respect to the continuity of symptoms from the August 2007 in-service incurrence.  The Board acknowledges her statements as both competent and credible.  While the March 2014 examiner found the August 2007 ankle condition to be an "episodic occurrence," the Board is confident, after reviewing the Veteran's statements and testimony of record, that her current left ankle and Achilles condition is related to the August 2007 in-service condition.

As a result, when the March 2014 medical opinion is viewed in light of the Veteran's lay statements, which the Board has found to be both credible and competent with regard to reporting symptoms, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for a left ankle/Achilles condition is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bacterial Vaginosis/Vaginitis, to Include Hysterectomy

The Veteran has a history of bacterial vaginosis, to include while on active duty.  The Veteran underwent a hysterectomy in 2011.  As noted at the Veteran's March 2015 central office hearing, after the 2011 hysterectomy, the Veteran no longer experiences bacterial vaginosis.  

With respect to the "nexus" requirement, the March 2014 examiner concluded that it was less likely than not that the Veteran's bacterial vaginosis was related to her military service.  In making this finding, the examiner noted that the Veteran had been prescribed birth control prior to her enlistment.  The examiner concluded that the Veteran was sexually active prior to her enlistment, due to the prescription, and noted that being sexually active can predispose one to bacterial infection.  

According to the Veteran's  testimony at the March 2015 hearing, the Veteran was sexually active at some point during her active duty service.  Thus, using the examiner's rationale that sexual activity predisposes one to a higher risk of bacterial infection, the Board finds that when resolving reasonable doubt in favor of the Veteran, bacterial vaginosis is related to service.

Again, the Board notes that the Veteran has reported she no longer has symptoms or suffers from bacterial vaginosis following her 2011 hysterectomy.  However, in accordance with McLain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Board finds that the Veteran had a current disability of bacterial vaginosis at the time of her service connection claim.  Id. (The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.)

With respect to the Veteran's 2011 hysterectomy, the March 2014 examiner concluded that the Veteran's uterine fibroids were the ultimate cause of menorrhagia, which ultimately led to the Veteran's hysterectomy.  The Veteran is service connected for uterine fibroids, and thus, the Board finds that service connection is warranted for her hysterectomy as well.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for status post abdominoplasty due to cesarean sections with residual scars is granted.
 
Entitlement to service connection for left ankle and Achilles tendon condition is granted.
 
Entitlement to service connection for bacterial vaginosis and vaginitis, to include hysterectomy is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


